 
Intellectual Property License Agreement
 
between
 
Befut Electric (Dalian) Co., Ltd.
 
and
 
Dalian Befut Wire & Cable Manufacturing Co., Ltd.
 
Dated February 16, 2009

 
 

--------------------------------------------------------------------------------

 
 
Intellectual Property License Agreement
 
This Intellectual Property License Agreement (“Agreement”) is made as February
16, 2009 in Dalian by and between
 
Dalian Befut Wire & Cable Manufacturing Co., Ltd.
 
Principal place of business: 90-1 Hongji Street, Xigang District, Dalian
 
Legal representative: Hongbo Cao
 
hereinafter referred to as “Party A”,
 
and
 
Befut Electric (Dalian) Co., Ltd.
 
Principal place of business: Lingang Industrial District of Changxing Island,
Dalian
 
Legal representative: Hongbo Cao
 
hereinafter referred to as “Party B”.
 
Party A and Party B are referred to individually as a “Party” and collectively
as the “Parties”.
 
Whereas:
 
 
1.
Party A is a limited liability company that is duly incorporated and validly
existing under the laws of the People’s Republic of China (“China”) and the
owner of intellectual property and all proprietary rights and interests thereto
stated in Section 1.1 of this Agreement.

 
 
2.
Party B is a wholly foreign owned enterprise that is duly incorporated and
validly existing under the laws of the People’s Republic of China.

 
 
3.
Party B desires to obtain and Party A agrees to grant the license to use the
intellectual property stated in Section 1.1 of this Agreement under the terms
and conditions set forth herein.


 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, the parties agree as follows:
 
1.
Grant of License

 
 
1.1
Party A agrees to grant to Party B the license to use, during the terms of this
Agreement and under the terms and conditions set forth herein, the intellectual
property owned by Party A (“Licensed Intellectual Property”, including
trademarks (“Licensed Trademark”) and technologies (“Licensed Technology”)) and
Party B agrees to use such Licensed Trademark and Licensed Technology under the
terms and conditions set forth herein. The detailed list of Licensed Trademark
and Licensed Technology is provided in Annex I attached hereto.

 
 
1.2
Party B agrees that such Licensed Intellectual Property shall be only used in
Party B’s business activities with respect to manufacture and sales of wires and
cables, including publicity and promotion of Licensed Intellectual Property
through printed literature, broadcast, television, newspaper, magazine, internet
or other media. Party B shall not use Licensed Intellectual Property directly or
indirectly for any other purpose without Party A’s prior written consent.

 
 
1.3
Unless otherwise permitted by Party B, Party A shall not grant to any other
party the license to use Licensed Intellectual Property after this Agreement is
executed.

 
 
1.4
The license for Licensed Intellectual Property under this Agreement shall come
into force from the date of signature and remain effective unless and until
terminated by Party B by a notice of termination.

 
2.
Licensing Fees

 
 
2.1
Party B agrees to pay a sum of licensing fees on a yearly basis to Party A for
the use of Licensed Intellectual Property as agreed separately between the
parties hereto.

 
 
2.2
Party B shall remit the said licensing fees for the previous year to a bank
account designated by Party A before the first day of January each year during
the term of this Agreement.

 
3.
Registration of Licensed Intellectual Property

 
3.1
It’s acknowledged that if any Licensed Trademark is a registered trademark or is
in the process of registration, and/or any Licensed Technology is a  patented
technology or a patent-pending technology, the license of such trademark or
technology shall be registered and filed with national trademark and/or patent
administration authorities and  such Licensed Trademark and Licensed Technology
will be maintained valid and effective during the term of this Agreement. The
parties shall coordinate the actions with respect to this issue.


 
2

--------------------------------------------------------------------------------

 
 
 
3.2
If this Agreement is terminated for any reason, the parties hereto shall effect
changes in registration with the above-mentioned trademark and/or patent
administration authorities.

 
4.
Confidentiality

 
 
4.1
The parties undertake to take reasonable measures to keep all confidential
information (“Confidential Information”) obtained by, disclosed to or made
available to either Party from the other Party under this Agreement except for
the information available in or obtained from the public domain. The receiving
party should not use such confidential information for any purpose other than
that of this Agreement nor disclose, provide or transfer such confidential
information to any third party without the disclosing party’s prior written
consent.

 
 
4.2
Upon termination of this Agreement, documents, materials or software containing
any confidential information of the disclosing party shall be disposed in
accordance with the disclosing party’s instructions and deleted from all memory
devices to prevent further use of such confidential information.

 
 
4.3
It’s agreed that the provisions of Section 4 will survive any modification,
cancellation or termination of this Agreement.

 
5.
Representations and Warrants

 
 
5.1
Party A’s representations and warrants

 
5.1.1
Party A is a limited liability company that is duly incorporated and validly
existing under the laws of the People’s Republic of China having the full
capacity to execute and perform this Agreement;

 
5.1.2
In addition to otherwise mentioned above, Party A owns exclusively all Licensed
Intellectual Property stated in Section 1.1 of this Agreement which is clear of
all mortgages, pledges, security interests or restrictions of any nature
whatsoever;

 
5.1.3
The execution, delivery and performance of this Agreement will not result in any
violation by Party A of any law of the People’s Republic of China; or any
conflict with any provision of Party A’s Articles of Association or other
comparable corporate charter documents; or any breach by Party A of any
agreement or commitment by which Party A is bound;

 
5.1.4
There is no legal proceeding, arbitration or administrative procedures pending
or threatened with respect to Party A's ownership of Licensed Intellectual
Property;


 
3

--------------------------------------------------------------------------------

 
 
5.1.5
Party A has the full right, power and authority to execute, deliver and perform
this Agreement and this Agreement, once executed, will constitute valid,
effective and binding obligations of Party A which can be enforced in accordance
with the terms and conditions set forth herein.

 
 
5.2
Party B’s representations and warrants

 
5.2.1
Party B is a wholly foreign owned enterprise that is duly incorporated and
validly existing under the laws of the People’s Republic of China  having the
full capacity to execute and perform this Agreement;

 
5.2.2
Party B has the full right, power and authority to execute, deliver and perform
this Agreement and this Agreement, once executed, will constitute valid,
effective and binding obligations of Party B which can be enforced in accordance
with the terms and conditions set forth herein.

 
6.
Protection of Party A’s Rights

 
In addition to Party B’s commitments or obligations mentioned in other
provisions of this Agreement, Party B warrants to protect Party A’s rights as
follows:
 
 
6.1
Party B undertakes not to infringe in any way the ownership of Licensed
Intellectual Property or any other rights and interests thereto.

 
 
6.2
Party B undertakes to provide Party A with necessary assistance in protecting
Party A’s rights in Licensed Intellectual Property; Party A can defend in the
name of Party A, Party B or the parties any third party’s claim for
compensations or rights with respect to the ownership of Licensed Intellectual
Property; and Party B should notify Party A of any infringement of Licensed
Intellectual Property by any third party coming to Party B’s knowledge
immediately in writing. Party A may in its sole discretion determine whether to
take actions in response to such infringement.

 
 
6.3
Party B undertakes to use Licensed Intellectual Property under the terms and
conditions set forth herein and not to use Licensed Intellectual Property in any
manner that is deceptive, misleading or otherwise to the prejudice of Licensed
Intellectual Property or Party A’s reputation.

 
 
6.4
Party B undertakes not to bring up opposition in any place in the world to any
right that Party A is entitled to with respect to Licensed Intellectual
Property.

 
 
6.5
Party B shall not assign, lease, encumber or sublicense Licensed Intellectual
Property or rights or obligations hereunder to any third party without Party A’s
prior written consent.

 
 
6.6
Party B shall strictly comply with Party A’s instructions on production and/or
use of Licensed Intellectual Property.


 
4

--------------------------------------------------------------------------------

 
 
 
6.7
Party A shall have the right to supervise the quality of Party B’s products or
services using Licensed Intellectual Property.

 
7.
Commencement and Termination

 
 
7.1
In the event of either party’s material breach of this Agreement and failure to
take remedial measures to cure such breach within [30] days after the receipt of
the non-breaching party’s written notice in this regard, the non-breaching party
shall have the right to terminate this Agreement with a written notice effective
upon the receipt of such notice by the breaching party. Such termination shall
be made without prejudice to the rights or remedies available to either party by
law or otherwise.

 
 
7.2
Notwithstanding anything to the contrary herein, Party B shall have the right to
terminate this Agreement before the expiry of the term of this Agreement and, in
this case, Party B should not be held liable for compensating Party A for such
early termination unless Party B is found in material breach of its obligations
hereunder.

 
8.
Governing Law and Dispute Settlement

 
 
8.1
This Agreement shall be concluded, effected, construed and performed and any
dispute arising from or in connection with this Agreement shall be settled in
accordance with the laws of the People's Republic of China.

 
 
8.2
Any disputes arising from construal or performance of this Agreement shall be
resolved by the parties hereto through consultation. If the dispute cannot be
settled in the aforesaid manner within [30] days after receipt by either party
of the written notice proposing such consultation from the other party, either
Party shall have the right to submit the dispute to the China International
Economic Trade Arbitration Commission for arbitration in accordance with the
Commission's arbitration rules then effective at the time of the submission of
the arbitration. The place of arbitration shall be Beijing. The arbitration
award shall be final and binding upon both parties.

 
9.
Notice

 
Notices and communications required to be given by any Party pursuant to this
Agreement may be made in Chinese and delivered in person, by mail or fax to the
address of the other Party listed below or such other address as may be
designated from time to time by the other Party and shall be deemed as duly
given (a) on the date of personal delivery; (b) on the [tenth] day after the
date it is sent (postmark serves as a proof) by registered airmail, postage
prepaid or on the [fourth] day after the date on which it is sent through an
internationally recognized courier service; and (c) at the time the facsimile
transmission is confirmed by the transmission report generated by the sender’s
facsimile machine.

 
5

--------------------------------------------------------------------------------

 
 
Party A: Dalian Befut Wire & Cable Manufacturing Co., Ltd.
 
Address:
 
Fax:
 
Tel:
 
Contact person: Hongbo Cao
 
Befut Electric (Dalian)Co., Ltd.
 
Address: Lingang Industrial District of Changxing Island, Dalian
 
Fax:
 
Tel:
 
Contact person: Haiyang Lu
 
10.
Miscellaneous

 
10.1
Any annex attached hereto shall form an integral part of this Agreement that is
equally effective and binding.

 
10.2
In the event that any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable to any extent, it’s
only invalid or unenforceable under the jurisdiction of related laws and the
remaining provisions of this Agreement other than those determined as invalid or
unenforceable, shall not be affected thereby and shall be valid and enforceable
to the fullest extent permitted by law.

 
10.3
Any amendment or supplement to this Agreement may be made only pursuant to a
written agreement entered into by and between the parties hereto. Any amendment
or supplementary agreement executed by the authorized representatives of the
parties hereto shall form an integral part of this Agreement that is equally
effective and binding.

 
10.4
This Agreement and the Annex attached hereto constitute the entire agreement,
and supersede all previous oral and written agreements, contracts,
understandings and communications of the parties with respect to the subject
matter set forth herein.

 
10.5
This Agreement shall become effective upon execution by the authorized
representatives of the parties hereto and remain effective unless otherwise
terminated as stipulated herein. The parties hereto shall not terminate or
cancel this Agreement within 180 days after the day of signature, nor alter or
modify the provisions of this Section.

 
10.6
This Agreement is made in Chinese in two counterparts, each party holding one.

 
(The next page is the signature page of the Intellectual Property License
Agreement)

 
6

--------------------------------------------------------------------------------

 
 
(This is the signature page of the Intellectual Property License Agreement)
 
Party A: Dalian Befut Wire & Cable Manufacturing Co., Ltd.
Authorized Representative: Hongbo Cao
Date: February 16, 2009


Party B: Befut Electric (Dalian)Co., Ltd.
Authorized Representative: Haiyang Lu
Date: February 16, 2009

 
7

--------------------------------------------------------------------------------

 
 
Annex I: List of Intellectual Property Rights
 
I. Trademark
 
“SAN YUAN”, a registered trademark.
 
II. Technology
 
Intelligent reactive power compensation for automatic screen
 
Automatic Protection Ni-mh Battery Screen
 
Mine fire-retardant rubber branch of the pre-cable
 
New tide-proof power cable
 
Sonar watertight cable
 
Environmentally friendly wire & cable of low-smoke, halogen-free, fire-retardant
insulation
 
High-temperature plastic extrusion die-tool

 
8

--------------------------------------------------------------------------------

 